Per Curiam. In Helena/West Helena Schools v. Hislip, 78 Ark. App. 109, 79 S.W.3d 404 (2002), we delivered an opinion affirming a decision of the Workers’ Compensation Commission that awarded Regina Hislip additional medical treatment. In addition, we ordered appellant Helena/West Helena Schools and its counsel to show cause why sanctions should not be imposed against them for filing a frivolous appeal. Thereafter, counsel for appellee Hislip filed a motion for attorney’s fees, and counsel for Helena/West Helena schools complied with our directive and filed a timely “response to show cause.”  We award Ms. Hislip’s counsel the maximum attorney’s fee of $1,000.00 pursuant to Ark. Code Ann. § 11-9-715(b)(1)(2) (Repl. 2002). This fee is to be paid equally by the employer (or carrier) and the injured employee in accordance with Ark. Code Ann. § 11-9-715(b)(1) (Repl. 2002). However, we conclude that appellants’ appeal violated Rule 11(b)(1) of the Arkansas Rules of Appellate Procedure — Civil, as being a frivolous appeal. Therefore, as a sanction we direct appellants’ counsel to reimburse Ms. Hislip for her $500.00 portion of the attorney’s fees payable to her counsel.